Citation Nr: 1003527	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-00 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected 
cervical strain with disc bulge at C4-6, currently rated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from January 1997 to 
September 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 2006 and March 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  


FINDING OF FACT

The Veteran's cervical spine disability is evidenced by 
disability tantamount to flexion limited to 18 degrees and 
combined range of motion of the cervical spine less than 170 
degrees without ankylosis, and no attributable neurological 
symptoms.  

CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
cervical strain have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.10, 4.14, 4.40, 4.45, 4.7, 4.71a, 
Diagnostic Code 5237 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2006, two months prior to the RO's initial decision.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issue on appeal 
and the text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured examinations in furtherance of his 
claim.  The examinations provided detailed information 
necessary to apply the pertinent rating criteria and thereby 
established an adequate evidentiary basis to decide this 
claim.  In a written statement dated in September 2006 the 
Veteran stated that he had no other information or evidence 
to give VA to substantiate his claim.  VA has no duty to 
inform or assist that was unmet. 

The Veteran has been afforded several examinations in 
connection with this claim.  An October 2006 examination 
revealed that the Veteran was able to flex his cervical spine 
to 25 degrees, extend to 16 degrees, bend laterally 9 degrees 
to the right and 12 degrees to the left, and rotate to 15 
degrees to the right and 10 degrees to the left; all 
limitations were imposed by pain.  Examination revealed 
muscle spasm and tenderness bilaterally, but no radiation of 
pain with movement.  There was no ankylosis.  After 
repetitive use there was additional limitation in the range 
of motion due to pain and weakness, but not fatigue, lack of 
endurance, or incoordination; the major impact was pain, and 
there was no additional limitation in degrees.  The examiner 
reported that there was no intervertebral disc syndrome 
(IVDS) or radiculopathy.  The Veteran was reported to have 
functioning of his bowels, urinary bladder, and erectile 
functions.  Neurological examination of the upper extremities 
showed normal motor and sensory functions.  

Another examination, conducted in February 2007, reported 
that the Veteran was able to flex his cervical spine to 25 
degrees, extend to 5 degrees, bend laterally 10 degrees to 
the right and 5 degrees to the left, and rotate to 15 degrees 
bilaterally; all limitations were imposed by pain.  
Examination revealed muscle spasm and tenderness bilaterally, 
but no radiation of pain with movement.  There was no 
ankylosis.  After repetitive use there was additional 
limitation in the range of motion due to pain and weakness, 
but no fatigue, lack of endurance, or incoordination; the 
major impact was pain, and there was no additional limitation 
in degrees.  There was no intervertebral disc syndrome (IVDS) 
or nerve root involvement present.  

A VA peripheral nerves examination given in September 2008 
provided extensive findings based on physical examination, 
radiological examination, electromyography (EMG), and nerve 
conduction studies (NCS).  The EMG/NCS studies reported right 
medial neuropathy consistent with carpal tunnel syndrome; 
there was no radiculopathy.  It was this examiner's opinion 
that the Veteran's subjective numbness in his hands was not 
likely due to his cervical spine disability because there was 
no electrodiagnostic evidence of radiculopathy.  The examiner 
also opined that the Veteran's reported erectile dysfunction 
and headaches were less than likely related to his cervical 
spine disability.  Regarding the Veteran's complaints of a 
painful left shoulder, the examiner found the shoulder to be 
normal on examination, and opined that the Veteran's 
subjective shoulder complaint is not likely due to his 
cervical spine disability because there is no 
electrodiagnostic evidence of radiculopathy.  

Finally, following an April 2009 examination, the examiner 
reported that the Veteran was able to flex his cervical spine 
to 18 degrees, extend to 22 degrees, bend laterally 12 
degrees bilaterally, and rotate to 30 degrees bilaterally; 
all limitations were imposed by pain.  Examination revealed 
no muscle spasm or tenderness, but there was radiation of 
pain with movement.  There was no ankylosis.  After 
repetitive use there was additional limitation in the range 
of motion due to pain and weakness, but not fatigue, lack of 
endurance, or incoordination; the major impact was pain, and 
there was no additional limitation in degree.  This examiner 
changed the previously established VA diagnosis of the 
Veteran's disability to include the residual scar from an 
earlier discectomy, along with IVDS, with the circumflex 
nerve the most likely involved nerve, and cervical 
spondylosis. 

Also of record are statements from the Veteran's parents, 
wife, and work supervisor, all of which offered their 
observations of the Veteran's disability and how it affects 
his home and work life.  Two written statements from private 
physician Christy Mayfield, M.D., attest to the Veteran's 
worsening cervical spine condition; the second statement 
opined that the Veteran's cervical disc disease causes 
chronic neck pain, headaches, pain in his left shoulder and 
arm, and depression, as well as early erectile dysfunction 
symptoms.  She stated that it was unclear if these are 
related to his disc disease directly or indirectly due to the 
Veteran's medications.   

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Although the recorded history of a particular disability 
should be reviewed in order to make an accurate assessment 
under the applicable criteria, the regulations do not give 
past medical reports precedence over current findings.  Id.  
The United States Court of Appeals for Veterans Claims 
(Court) has also found that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where a service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  Here, the Board has 
found no medical evidence of record that would warrant a 
staged rating for this increased rating claim.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as 
noted in the foregoing discussion, these regulatory 
provisions were taken into account in assessing the range of 
motion of the veteran's cervical spine disability.  

The Veteran's cervical spine disability has been evaluated 
utilizing the rating criteria found at Diagnostic Code 5237, 
lumbosacral or cervical spine disability.  38 C.F.R. § 4.71a.  
Spine disabilities, including those encompassed by Diagnostic 
Code 5237, are evaluated under a General Rating Formula for 
Diseases and Injuries of the Spine.  The General Rating 
Formula is for use with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
A note calls for evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Id.    

Under the General Rating Formula, a 10 percent evaluation is 
for application with forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
or combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is for application with forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 30 percent evaluation is for application when forward 
flexion of the cervical spine is 15 degrees or less; or where 
there is favorable ankylosis of the entire cervical spine.  

A 40 percent evaluation is for application when there is 
unfavorable ankylosis of the entire cervical spine.  A 100 
percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.  Id.  

Alternatively, the rating criteria provide a Formula for 
Rating Intervertebral Disc Syndrome (IVDS) Based on 
Incapacitating Episodes rather than the General Rating 
Formula.  A note to this formula defines an incapacitating 
episode as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.  
Since there is no evidence of any incapacitating episodes as 
defined, evaluation based on incapacitating episodes of the 
IVDS diagnosed by the April 2009 examiner is not warranted.  

Here, based on the three range of motion studies conducted in 
the course of examinations given in 2006, 2007, and 2009, the 
Board finds that a higher, 30 percent, rating for the 
Veteran's cervical spine disability is not warranted under 
the applicable rating criteria.  As noted, a 30 percent 
evaluation under the new criteria is for application when 
forward flexion of the cervical spine is 15 degrees or less; 
or where there is favorable ankylosis of the entire cervical 
spine.  Here, there is no evidence of any ankylosis, and the 
worst reported limitation of forward flexion is the 18 
degrees noted on the April 2009 examination.  

As noted in the rating criteria quoted above, a note calls 
for evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a.  Here, the Board finds 
that the preponderance of the credible medical evidence is 
that the Veteran does not have any associated objective 
neurologic abnormalities.  (The Board notes here in passing 
that the Veteran's separate claims for service connection for 
headaches, left shoulder/arm condition, peripheral neuropathy 
of the upper extremities, and erectile dysfunction, were all 
denied in a rating decision dated in September 2008.  There 
is no evidence that any of these denials had been appealed.)  

The report of the September 2008 VA peripheral nerves 
examination, summarized above, reported no objective evidence 
of neurological symptoms related to the Veteran's cervical 
spine disability.  These opinions were based on EMG/NCS 
studies that reported no radiculopathy.  The Board gives more 
weight to these objective findings than to the apparently 
"positive evidence" of record, including the April 2009 
examiner's opinion that the circumflex nerve is the most 
likely involved nerve because this examiner gave no rationale 
for this opinion.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (doctor's opinion, without supporting clinical data or 
other rationale, simply was too speculative to provide the 
degree of certainty required for medical opinion).  

For the same reason, the Board also gives less weight to the 
statements of Dr. Mayfield.  She merely opined that the 
Veteran has a variety of symptoms that she attributes to the 
Veteran's cervical spine disability, but she did not provide 
any clinical data or other rationale.  No diagnostic testing 
supports her conclusions.

The Board has considered the written comments by the 
Veteran's family members and his work supervisor, as well as 
the testimony given at an October 2009 hearing before the 
undersigned Veterans Law Judge.  The Board finds, however, 
that, while this lay testimony is competent to describe what 
is observed by the writers or experienced by the Veteran, it 
is not competent medical evidence such as is needed to 
evaluate this disability in accordance with the rating 
criteria described above, especially with respect to whether 
the Veteran experiences neurologic disability due to cervical 
spine problems.  See generally Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2009).  As for the 
pain as described by these individuals, the examiners 
addressed pain and its effect in the limitation of motion 
studies described above.

The Board has considered whether an exceptional or unusual 
disability picture exists that would render impractical the 
application of the regular schedular rating standards, but 
finds none.  See 38 C.F.R. § 3.321(b).  The current evidence 
of record does not demonstrate that the veteran's service-
connected disability has resulted in frequent periods of 
hospitalization or in marked interference with employment due 
exclusively to the veteran's service-connected disability.  
Given the lack of evidence showing unusual disability with 
respect to the Veteran's service-connected cervical spine 
disability that is not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  Id.  (The very 
problems experienced by the Veteran are addressed in the 
criteria of rating schedule.)


ORDER

Entitlement to an increased rating for service-connected 
cervical strain with disc bulge at C4-6, currently rated as 
20 percent disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


